Citation Nr: 18100290
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 09-16 869
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to a rating in excess of 10 percent for a right knee disability is remanded for additional development.
The Veteran had active service in the Marine Corps from September 1992 to November 1997.
This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
In June 2017, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC or the Court).  In January 2018, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Partial Remand (JMPR).
Specifically, the JMPR found that the opinion the Board relied on was not adequate to evaluate the functional loss in terms of range of motion (ROM) that the Veteran experiences in his right knee during flare-ups.  The JMPR noted that during the February 2016 VA examination, the Veteran reported flare-ups in his  knee, and described functional loss from them as unable to do prolonged standing,  no  running  due  to  swelling,  and  no  twisting.  However, the examiner did not specify functional loss from flare-ups in terms of ROM, and instead noted that, this will depend on the type of activity performed and severity of pain experienced by claimant.  The examiner did note that the Veterans flare-ups would additionally limit his functional ability, but he did not adequately explain why functional loss from flare ups could not be estimated in terms of range of motion based on the available medical evidence, or why an examination during flare ups could not be conducted.   
The matter is REMANDED for the following action:
1.  Schedule the Veteran for an examination of the current severity of his right knee disability.  The examiner must test the Veterans active motion, passive motion, and pain with weight-bearing and without weight-bearing.  The examiner must also attempt to elicit information regarding the severity, frequency, and duration of any flare-ups, and the degree of functional loss during flare-ups.  To the extent possible, the examiner should identify any symptoms and functional impairments due to the Veterans left knee disability alone and discuss the effect of the Veterans left knee disability on any occupational functioning and activities of daily living.  If it is not possible to provide a specific measurement, or an opinion regarding flare-ups, symptoms, or functional impairment without speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).
The examiner should review the January 2018 Joint Motion for Remand for an explanation as to why the 2016 VA examination was found inadequate.
2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
 
 
MATTHEW W. BLACKWELDER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. Berryman, Associate Counsel

